 Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 1 of 15. PageID #: 417220




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                MDL No. 2804
OPIATE LITIGATION
                                           Case No. 17-md-2804
This document relates to:
County of Summit, Ohio, et al. v. Purdue   Hon. Dan Aaron Polster
Pharma L.P., et al.
Case No. 1:18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., et al.
Case No. 17-OP-45004


            TEVA AND ACTAVIS GENERIC DEFENDANTS’ TRIAL BRIEF
    Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 2 of 15. PageID #: 417221



         To date, Plaintiffs have failed to identify how they intend to present their case at trial.

Although the Court has limited Plaintiffs to 100 hours to present their case (Dkt. No. 2133),

Plaintiffs originally designated over 200 witnesses to testify live at trial—and that list was only

just reduced to 150 witnesses last night (September 24, 2019), despite an order from Special Master

Cohen to reduce the list to 75 witnesses. Plaintiffs also designated nearly 100 hours of video

deposition testimony. And they have provided Defendants with an unworkable exhibit list

containing over 100,000 exhibits. As a result of this gamesmanship, the Teva and Actavis Generic

Defendants have been prejudiced in their ability to prepare their trial defense.1 Nonetheless,

despite Plaintiffs’ failure to meaningfully narrow their case to a reasonable and manageable

number of witnesses, exhibits, defendants, and issues, the Teva and Actavis Generic Defendants

provide the following trial brief explaining the key legal and factual arguments that they expect to

present at trial.

                                           INTRODUCTION

         Millions of citizens suffer annually from chronic pain, including break-through pain.

Plaintiffs and their experts do not dispute that opioid medicines are an essential tool in helping

patients alleviate that suffering. While each prescribing decision is highly individualized, opioids

help alleviate pain when used as directed by patients who are appropriately screened and monitored

by their prescribing doctors. Opioids can reduce health costs, too, such as by ensuring that patients



1
     The “Teva Defendants” include Teva Pharmaceuticals USA, Inc., Cephalon, Inc., and Teva
Pharmaceutical Industries Ltd. (“Teva Ltd.”). “Actavis Generic Defendants” include: Watson Laboratories,
Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Warner Chilcott Company, LLC,
Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC,
Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and
Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida. Teva Ltd. is an Israeli company that
is not subject to personal jurisdiction for the reasons stated in its motion to dismiss for lack of personal
jurisdiction. It is specially appearing to join this submission; thus, it does not waive and continues to contest
personal jurisdiction and to preserve its pending personal jurisdiction challenge.
 Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 3 of 15. PageID #: 417222



suffering from pain can return to work and do not have to be hospitalized. This is particularly true

with the use of short-acting opioids to treat break-through pain. Because they come with risks,

which have long been known to the medical community, opioids only can be prescribed by a

licensed physician. The FDA has approved each of the opioid medicines manufactured by the

Teva and Actavis Generic Defendants as legal, safe, and effective for their intended use. Each

opioid medicine comes with a label that warns of the risks of that medicine, including the risk of

addiction and abuse. Under Ohio law, each physician is obligated to be aware of these risks.

       The Teva and Actavis Generic Defendants consist of 14 separate and distinct corporate

entities. None of the Teva or Actavis Generic Defendants approve, prescribe, or dispense opioids.

The Actavis Generic Defendants do not market the safety or efficacy of the generic medicines they

sell, and none of the companies have marketed any opioid medicines for long-term chronic pain.

They have, at all times, manufactured and sold opioid medicines in accordance with quotas

established by the Drug Enforcement Administration (“DEA”). Plaintiffs cannot present any

evidence of a single Ohio (or other) doctor who was misled by any statement made by the Teva or

Actavis Generic Defendants. No patient will testify that he or she was harmed, became addicted,

or overdosed as a result of any improper conduct on the part of the Teva or Actavis Generic

Defendants. And no County official will testify that either Plaintiff experienced any harm as a

result of any specific prescription opioid manufactured by the Teva or Actavis Generic Defendants.

       Nonetheless, Plaintiffs Summit County and Cuyahoga County (the “Counties”) seek to

force the Teva and Actavis Generic Defendants to pay billions of dollars to Plaintiffs for the tragic

abuse of prescription and illicit opioids in the Counties, which Plaintiffs themselves admit has been

the result of a myriad of factors unrelated to the conduct of the Teva or Actavis Generic

Defendants. The Counties’ claims for violations of RICO and OCPA, public nuisance, and civil



                                                 2
  Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 4 of 15. PageID #: 417223



 conspiracy are based on two flawed theories of liability—that Defendants: (1) falsely promoted

 opioids to physicians; and (2) failed to prevent the illegal diversion of opioids by criminal third-

 parties by failing to identify, report and stop the shipment of “suspicious orders.” The Counties

 have chosen to plead these claims by simply lumping together all manufacturers; however, this

 will not suffice at trial. The relevant and reliable evidence makes clear that there is no basis for

 liability on any claim as to any Teva or Actavis Generic Defendant.

 I.     PLAINTIFFS HAVE RECOGNIZED THAT TEVA LTD. HAS NOT ENGAGED IN
        ANY CONDUCT IN OHIO.

        As this Court has recognized, Plaintiffs have not alleged or adduced evidence of any

“independent contacts [by Teva Ltd.] with the State of Ohio,” or of any wrongful conduct by Teva

Ltd. Dkt. No. 2131, at 6. Nor have Plaintiffs asserted a legal theory by which Teva Ltd. could be

held responsible on the merits for Plaintiffs’ claims. In fact, the Court still has not found that

personal jurisdiction exists as to Teva Ltd.—a determination that would still have to take place

after trial, even if there is some finding of liability as to one of Teva Ltd.’s subsidiaries. Id. Thus,

there will be no basis to hold Teva Ltd. liable at any trial.

 II.    THE EVIDENCE WILL SHOW THAT THE TEVA AND THE ACTAVIS
        GENERIC DEFENDANTS DID NOT ENGAGE IN ANY FALSE PROMOTION OF
        OPIOID MEDICINES THAT CAUSED THE COUNTIES HARM.

        Not all manufacturers—just as not all opioids—are the same. Teva Ltd. has not marketed,

 promoted, sold, or distributed opioid medicines in the United States. The Actavis Generic

 Defendants sold generic opioid medicines, but did not market their safety or efficacy. Cephalon

 and Teva USA sold unique branded opioid medicines, but never marketed them falsely or for

 chronic pain. As a result, the testimony will establish that none these companies caused the opioid

 abuse problem which has developed over many years in the Counties.




                                                    3
    Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 5 of 15. PageID #: 417224



         A.     The Testimony Will Show That The Actavis Generic Defendants Engaged In
                No Promotion, Much Less Any False Promotion, And Plaintiffs Offer No
                Causation Model As To Them.

         The Actavis Generic Defendants sold generic medicines. Generic manufacturers compete

on price and, given drug substitution laws (which allow pharmacists to substitute generic

medicines for brand medicines at the pharmacy level), they do not promote opioids or any other

generic medicines to physicians.2 Consistent with their business model, the testimony to be

adduced at trial, including testimony from Plaintiffs’ own experts, will confirm that these entities

did not promote the safety or efficacy of their opioid medications. The testimony will establish

that: the Actavis Generic Defendants have sold only generic opioid medicines;3 have never

promoted the safety, efficacy, or therapeutic value of these medicines;4 and have never used

continuing medical education (“CME”), speaker programs, or third parties to promote these

medicines.5 There was no false promotion.

         Moreover, Plaintiffs’ lone causation expert, Dr. Rosenthal, has confirmed that Plaintiffs

have no causation theory as to generic manufacturers like the Actavis Generic Defendants. Dr.

Rosenthal will be forced to testify at trial that her causation modeling is based upon “detailing [by

sales representatives] as the measure of marketing.” Dkt. No. 1913-5, at 167:3–7; see also Pls.’

Opp. to Rosenthal Daubert, Dkt. No. 2176, at 11 (Rosenthal’s “model is intended to, and does,

capture the average effect of all detailing.”) She will further have to admit that her causation




2
  Dkt. No. 1860, at 3–7
3
  Dkt. No. 1860-8, Ex. 4 (Myers Declaration), at ¶ 4.
4
  See Dkt. No. 1860-9, Ex. 5 (Deposition of Douglas Boothe, former Executive VP and CEO of an Actavis
Generic Defendant), at 146:21–147:10; Dkt. No. 1860-10, Ex. 6 (Deposition of Michael Perfetto, former
VP of Sales and Marketing of an Actavis Generic Defendant), at 315:11–21; Dkt. No. 1860-11, Ex. 7
(Myers Deposition), at 83:6–11; Dkt. No. 1860-12, Ex. 8 (Deposition of Jinping McCormick, former
Marketing Manager of an Actavis Generic Defendant), 20:10–13, 112:20–114:24, 258:3–15.
5
  Dkt. No. 1860-13, Ex. 9 (Boyer Deposition), at 22:21–24, 125:9–129:21; Dkt. No. 1860-8, Ex. 4, at ¶ 4
(Myers Declaration).
                                                  4
    Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 6 of 15. PageID #: 417225



modeling rests upon the assumption that all “detailing” is false. Dkt. No. 2176 at 13. But this

assumption defies common sense. No witness will be able to say, much less prove, that all

“detailing” is false. Moreover, even Dr. Rosenthal has conceded that “manufacturers will not

detail physicians for generics,” Dkt. No. 1913-5 at 197:23–198:4 (emphasis added). Thus, her

“aggregate” causation model—even if it were valid (and it very clearly is not)—does not even

address generic manufacturers like the Actavis Generic Defendants.

         Lastly, Plaintiffs will not succeed in arguing that the Actavis Generic Defendants should

be liable because they ought to have refrained from selling FDA-approved drugs altogether, unless

they corrected alleged misimpressions by others about opioids. The Supreme Court and the Sixth

Circuit have both rejected this “stop-selling” theory of avoiding liability as preempted by federal

law. See Mut. Phar. Co., v. Bartlett, 570 U.S. 472, 488 (2013) (“We reject this ‘stop-selling’

rationale as incompatible with our pre-emption jurisprudence.”); In re Darvocet, Darvon, &

Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 925 (6th Cir. 2014) (same).

         B.     Teva USA Engaged In No Promotion Of Opioid Medicines Prior to 2011.

         Prior to 2011, Teva USA sold only generic medicines6 and never promoted their safety,

efficacy, or therapeutic value.7 Like the Actavis Generic Defendants, Teva USA has never used

CMEs, speaker programs, or third parties to promote its generic opioids.8 Indeed, while Teva USA

sells generic opioid medicines, it has never promoted those generic opioids to physicians in Ohio

or elsewhere. For this reason, there is simply no false promotion claim that can be brought against

Teva USA based upon its sale of generic medicines.

         C.     Cephalon And Teva USA Engaged In No False Promotion Of Brand Opioid
                Medicines In The Counties.

6
  Dkt. No. 1860-16, Ex. 12, at ¶ 3 (Declaration of Christine Baeder, Head of Generics at Teva USA).
7
  See Dkt. No. 1860-14, Ex. 10 (Deposition of Christine Baeder), at 28:7–9, 40:9–13; Dkt. No. 1860-15,
Ex. 11 (Deposition of John Hassler, Senior VP and General Manager at Teva USA), at 108:8–13.
8
  Dkt. No. 1860-16, Ex. 12, at ¶ 4 (Baeder Declaration).
                                                  5
    Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 7 of 15. PageID #: 417226




         Teva USA first became affiliated with Cephalon in 2011. Cephalon has only ever

manufactured, sold, and marketed two unique opioid medicines—Actiq and Fentora. Those

medicines account for well less than 1% percent of opioid prescriptions issued in the Plaintiff

Counties. Dkt. 1891-13, Ex. 9, S. Nicholson Report, ¶ 46. Actiq and Fentora are not used for

long-term chronic pain. Instead, they are short-acting opioids indicated for the “management of

breakthrough cancer pain in patients with malignancies who are already receiving and who are

tolerant to opioid therapy for their underlying persistent cancer pain.”9 Their labels have always

come with numerous warnings of their risks, including the FDA-approved black-box warning that

fully discloses the risks of abuse, addiction, overdose, and death. Cephalon did not start to market

Actiq until 2001 and ceased promotion of Actiq in 2006. Cephalon obtained approval from the

FDA to market and sell Fentora in September 2006; it stopped promoting Fentora in 2018.10

         The testimony will establish that that Actiq and Fentora always have been subject to FDA-

mandated risk management strategies to ensure doctors are fully aware of the risks of these

medications and their FDA-approved indications. For instance, since 2012, prescribers of Actiq

and Fentora have also been required to comply with the stringent requirements of the TIRF REMS

Program—before writing a prescription for these medicines. This includes, among other things,

passing a knowledge assessment about the risks and approved uses of Actiq and Fentora, reviewing

the FDA-approved medication guides for Actiq and Fentora with the patient, and signing a patient-

prescriber agreement that the prescriber understands and has counseled her patient about the risks

and approved uses of Actiq and Fentora.11




9
   Dkt. No. 1891-52, Ex. 48 (Actiq Label); Dkt. No. 1891-11, Ex. 7 (Fentora Label).
10
   Dkt. No. 1891, at 5–6.
11
   Dkt. No. 1891, at 6–7.
                                                   6
 Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 8 of 15. PageID #: 417227



        The testimony at trial also will establish that the Teva Defendants have always had policies

in place to train their staff and prevent any false or misleading marketing of Actiq and Fentora.

Indeed, before it even became affiliated with Teva USA, Cephalon long had internal policies

governing, among other things, promotional activities, meals and gifts, speaker programs, and

detailing and call activity.12 While Cephalon provided funding to third-party organizations and

sponsored medical education events (conduct which is entirely legal), Cephalon’s policies ensured

that the activities of those organizations remained independent and the policies specifically

prevented any influence by Cephalon over the content of third-party publications and educational

programs.13 The testimony a trial will confirm that those third–party organizations and speakers

operated independently, and the Teva and Actavis Generic Defendants did not influence or dictate

the content of their publications.14 Given these facts, the Teva Defendants did not engage in any

fraudulent conduct in the Counties.

        D.      Plaintiffs Cannot Establish Causation As To The Teva And Actavis Generic
                Defendants.

        The Counties cannot establish causation. At trial, the Counties will not be able to present

testimony showing a single false statement that any Teva or Actavis Generic Defendant made to a

single prescriber in the Counties; a single County doctor who was misled by anything that they

said or did; or a single patient who was harmed because of a false statement. And no doctor or

patient will provide any such testimony at trial. This is fatal to any theory of causation.15


12
   Dkt. No. 1891, at 8–9.
13
   See Dkt. Nos. 1891-27-31, Exs. 23-27; Dkt. No. 1891-32, Ex. 28 (Section 8(b) provides that “neither
Cephalon nor its agents shall control the content of the Program”); Dkt. No. 1891-33, Ex. 29 (Section 7(a)
provides the same).
14
   See Dkt. No. 1891, at 9.
15
   Other courts have rejected similar claims against the Teva Defendants for this very reason. See Travelers
Indem. Co. v. Cephalon, Inc., 32 F. Supp. 3d 538 (E.D. Pa. 2014), aff’d, 620 F. App’x 82 (3d Cir. 2015);
Ind./Ky./Ohio Reg’l Council of Carpenters Welfare Fund v. Cephalon, Inc., No. 13-7167, 2014 WL
2115498 (E.D. Pa. May 21, 2014); Cent. Reg’l Emps. Ben. Fund v. Cephalon, Inc., No. 09-3418, 2010 WL
                                                     7
 Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 9 of 15. PageID #: 417228



       In addition, the Counties cannot establish proximate causation because there are numerous

independent actors that break the chain of causation. At a minimum, the non-exhaustive chain of

causation would include at least the following links:

          Link One: The Teva and Actavis Generic Defendants manufacture the opioids;

          Link Two: The FDA approves the sale of the medicines and their labeling;

          Link Three: The DEA sets quota limits to ensure that there is no “oversupply” of
           opioid medicines in the market;

          Link Four: An Ohio prescriber receives marketing material for branded opioid
           medicines attributable to the Teva and Actavis Generic Defendants and that marketing
           material is false or misleading in violation of an Ohio law;

          Link Five: Instead of exercising her own independent medical judgment, the Ohio
           prescriber writes a prescription for an opioid medicine to an Ohioan because of an
           allegedly false statement made by the Teva and Actavis Generic Defendants and
           without knowledge or an understanding of the risks of the medication as a learned
           intermediary, despite prominent and extensive labeling information provided on the
           medication—and, after 2012, despite the stringent TIRF REMS requirements;

          Link Six: Reimbursement policies by managed care organizations, like insurance
           companies, do not cause the Ohio prescriber to write the opioid prescription;

          Link Seven: The patient chooses to fill the medically inappropriate prescription
           without any knowledge about the risks of the medication;

          Link Eight: A distributor sells opioids to the pharmacy, without flagging the sale as
           suspicious;

          Link Nine: The pharmacist first decides whether to substitute a generic medicine for
           a branded medicine and then dispenses the medically unnecessary opioid prescription,
           without informing the patient about the risks or deeming the prescription to be
           medically unnecessary;

          Link Ten: The County and Ohio health administrators do not deem the opioid
           prescription to be medically unnecessary (and therefore deem it appropriate) by
           reimbursing for it (which the Counties continue to do);




1257790 (D.N.J. Mar. 29, 2010); Cent. Reg’l Emps. Ben. Fund v. Cephalon, Inc., No. 09-3418, 2009 WL
3245485 (D.N.J. Oct. 7, 2009).
                                                8
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 10 of 15. PageID #: 417229



             Link Eleven: The patient, or someone who illegally obtained the opioid from the
              patient, misuses, abuses, and/or becomes addicted to opioids due to the allegedly
              fraudulently-induced prescription, as opposed to other factors or other medically
              appropriate prescriptions;

             Link Twelve: The patient or someone else who illegally diverted the opioid medicine
              suffers physical or other harm as a result of the medically unnecessary prescription, as
              opposed to numerous other factors or circumstances.

The Teva and Actavis Generic Defendants cannot be held responsible for the discretionary and

fact-intensive decision-making of so many independent actors, including distributors, pharmacies,

illegal pill mills, patients, the FDA, DEA, the State of Ohio, and the Counties themselves.

          In fact, rather than blaming the Teva and the Actavis Generic Defendants, the Counties

should be examining their own actions and inaction—which directly contributed to the opioid

abuse problem in the Counties. By way of example only, the Counties continue to reimburse for

opioid prescriptions for chronic pain today, thereby influencing what gets prescribed and dispensed

to patients—and confirming (against their very own foundational theory in this case) that opioid

prescriptions may be appropriate for chronic pain.16

          Lastly, Plaintiffs’ causation model is fatally flawed because it assumes that all marketing

by all Defendants about opioids was false. Plaintiffs’ experts were specifically instructed by

Plaintiffs’ attorneys to base their analysis and opinions on this erroneous assumption. Even

Plaintiffs’ experts have said this assumption is not correct. The undisputed evidence will confirm

that point. Thus, Plaintiffs will not be able to prove causation at trial.

IV.       THE EVIDENCE WILL SHOW THAT ALL CLAIMS BASED UPON
          PLAINTIFFS’ FAILURE-TO-PREVENT DIVERSION THEORY ARE FLAWED.

          Plaintiffs’ failure-to-prevent diversion theory, at bottom, seeks to hold the Teva and Actavis

Generic Defendants legally responsible for failing to identify, report, and stop suspicious orders that



16
     Dkt. No. 1936-16, at ¶ 66.
                                                    9
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 11 of 15. PageID #: 417230



criminal third parties may have illegally diverted. But trial will show that there is no evidence to

support those claims as to the Teva and Actavis Generic Defendants.

          As an initial matter, Plaintiffs argue that manufacturers should have identified, reported, and

stopped orders placed by Ohio pharmacies. But as a general principle, manufacturers do not sell and

ship opioids directly to pharmacies. Dkt. 1891-13, Ex. 9, S. Nicholson Report, ¶¶ 234–35. Such

orders are placed with distributors, which manufacturers rely upon to monitor their own customers.

Id., ¶ 235. And Plaintiffs identify no obligation under state or federal law to know and report orders

placed by the customers (i.e., pharmacies) of a manufacturer’s customers (i.e., distributors). Even

DEA executives could not point to any statute, regulation, formal notice, or correspondence

communicating such a requirement.17 Asked directly whether the DEA “ever provided any kind of

guidance to manufacturers informing them that they were to know their customers’ customer,” DEA

representative Thomas Prevoznik flatly answered: “No, not to my knowledge.”18

          Moreover, contrary to Plaintiffs’ position, the Teva and Actavis Generic Defendants have

always had suspicious-order-monitoring (“SOM”) systems in place to identify and report any

suspicious orders placed by their customers, have always taken additional steps to detect and prevent

diversion, and have always fully complied with their CSA obligations. For instance, Cephalon has

always had a DEA Compliance department, along with a SOM process, in place to identify,

investigate, and, if necessary, report to the DEA suspicious orders of the only two opioids it

manufactured and sold (Actiq and Fentora).19 The same is true for Teva USA20 and the Actavis

Generic Defendants.21       For approximately a decade, they have used computer software, with



17
     See Dkt. No. 1891-55, Ex. 51, D. Ashley Dep., 159:20–161:8.
18
     See Dkt. No. 1891-39, Ex. 35, T. Prevoznik Dep., 326:1–5.
19
     Dkt. No. 2180-38, Reed Decl. Ex. 35 C. McGinn Decl. ¶¶ 5–6.
20
     Dkt. No. 2180 at 29–31.
21
     Id. at 42–48.
                                                    10
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 12 of 15. PageID #: 417231



proprietary algorithms, to review all orders based upon specified parameters.22 Tellingly, the DEA

has never taken any enforcement action against the Teva or Actavis Generic Defendants for any

infractions.23

        In addition, the testimony will show that Plaintiffs cannot establish any causation on their

failure-to-prevent diversion theory. No witness will be able to identify a single order for shipment

into the Counties connected to the Teva or Actavis Generic Defendants that was purportedly

“suspicious,” much less any that caused the Counties harm. This glaring failure alone defeats their

claims. In fact, only one of Plaintiffs’ experts, Dr. Keller, purports to address this fundamental issue,

yet she will have to concede that she cannot identify any actual “suspicious” orders (as defined by

DEA regulations)—only orders that she believes, after the fact, should have triggered further

investigation. Dkt. No. 1979-6, L. Keller Dep., Jun. 13, 2019, 335:14–336:7; id. 336:12–16. And to

do that, she relied upon post-shipment data pertaining to completed shipments to pharmacies and

fulfilled prescriptions by physicians—data not available to the Teva and Actavis Generic Defendants

at the time of evaluating orders. Dkt. No. 1999-7, Ex. 52, L. Keller Report, ¶¶ 32–33. Importantly,

DEA representatives have made clear that there is no requirement to obtain and consider such data as

part of any suspicious-order-monitoring program.24 Because Plaintiffs cannot identify any suspicious

orders (as defined by law) that should not have been filled, they cannot prove that the orders filled by

the Teva and Actavis Generic Defendants would have been any different had they implemented the

SOM systems that Plaintiffs now demand.




22
   Id. at 29–31, 42–48.
23
   Id. at 34; Dkt. No. 1939-10, Colder Rpt. 34 n.97.
24
   See Dkt. No. 1891-34, Ex. 30, K. Wright Dep., 220:20–221:3; see also Dkt. No. 1891-55, Ex. 51, D.
Ashley Dep., 172:20–173:12; see also Dkt. No. 1891-39, Ex. 35, T. Prevoznik, 347:1–5; see also Dkt.
No. 1891-57, Ex. 53, J. Rannazzisi Dep., 120:6–21.
                                                   11
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 13 of 15. PageID #: 417232



V.     THERE IS NO EVIDENCE OF A CONSPIRACY OR CRIMINAL ENTERPRISE
       INVOLVING THE TEVA OR ACTAVIS GENERIC DEFENDANTS.

       Given the absence of any proof of wrongdoing by the Teva or Actavis Generic Defendants,

the Counties contend that they should be responsible for the acts of other Defendants. But the

Counties cannot show that the Teva or Actavis Generic Defendants worked together—much less

conspired with—any other Defendant to falsely market opioids or to illegally divert opioids in the

Counties. The testimony from all of Defendants’ witnesses will make clear that the Teva and

Actavis Generic Defendants never reached any agreement, whether implicit or express, with

anyone else to engage in any false marketing, diversion, or any other wrongful act. Nor were they

part of some coordinated criminal enterprise. At most, the evidence will show that the Teva and

Actavis Generic Defendants participated in some of the same trade associations and funded the

same doctors and groups as other Defendants in this case. This is—at best—parallel conduct in a

competitive industry—not the basis for a conspiracy or enterprise finding.         See Hensley v.

Gassman, 693 F.3d 681, 695 (6th Cir. 2012); Almanza v. United Airlines, Inc., 851 F.3d 1060,

1069 (11th Cir. 2017); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 375 (3d Cir. 2010).

                                           CONCLUSION

       After years of litigation, the Counties cannot even offer a single Ohio doctor who will say

that he or she was misled into writing a harmful opioid prescription because of any false marketing

statement by the Teva or Actavis Generic Defendants—much less show that any such marketing

harmed the County. While the Counties face a problem with opioid abuse and addiction, this is a

situation that they have long known about and that the Teva and Actavis Generic Defendants

simply did not cause. The evidence at trial will establish that they are not and cannot be liable

under any of Plaintiffs’ legal theories.




                                                12
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 14 of 15. PageID #: 417233


Dated: September 25, 2019    Respectfully submitted,

                             By: /s/ Steven A. Reed
                             Eric W. Sitarchuk
                             Steven A. Reed
                             Harvey Bartle
                             Rebecca J. Hillyer
                             MORGAN, LEWIS & BOCKIUS LLP
                             1701 Market St.
                             Philadelphia, PA 19103-2921
                             Tel: (215) 963-5000
                             eric.sitarchuk@morganlewis.com
                             steven.reed@morganlewis.com
                             harvey.bartle@morganlewis.com
                             rebecca.hillyer@morganlewis.com

                             Nancy L. Patterson
                             MORGAN, LEWIS & BOCKIUS LLP
                             1000 Louisiana Street, Suite 4000
                             Houston, TX 77002-5005
                             Tel: (713) 890-5195
                             nancy.patterson@morganlewis.com

                             Wendy West Feinstein
                             MORGAN, LEWIS & BOCKIUS LLP
                             One Oxford Centre, Thirty-Second Floor
                             Pittsburgh, PA 15219-6401
                             Tel: (412) 560-7455
                             wendy.feinstein@morganlewis.com

                             Brian M. Ercole
                             MORGAN, LEWIS & BOCKIUS LLP
                             200 S. Biscayne Blvd., Suite 5300
                             Miami, FL 33131-2339
                             Tel: (305) 415-3000
                             brian.ercole@morganlewis.com

                             Counsel for Cephalon, Inc., Teva Pharmaceuticals USA,
                             Inc., Watson Laboratories, Inc., Actavis LLC, Actavis
                             Pharma, Inc. f/k/a Watson Pharma, Inc., Warner Chilcott
                             Company, LLC, Actavis South Atlantic LLC, Actavis
                             Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa
                             LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc.
                             f/k/a Watson Laboratories, Inc.-Salt Lake City, and Actavis
                             Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-
                             Florida, and appearing specially for Teva Pharmaceutical
                             Industries Ltd.
Case: 1:17-md-02804-DAP Doc #: 2669 Filed: 09/25/19 15 of 15. PageID #: 417234


                               CERTIFICATE OF SERVICE
       I hereby certify that on this 25th day of September, 2019, the foregoing has been served

via CM/ECF to all counsel of record.

                                            /s/ Steven A. Reed
                                            Steven A. Reed




                                               2
